Title: To Thomas Jefferson from Bernard Peyton, 1 September 1823
From: Peyton, Bernard
To: Jefferson, Thomas

Dear Sir,Richd
1 Sepr 1823Your esteemd favor 27 ulto: is now before me, & will, the first moment I can quit my room, (to which I have been confined, with Billious fever, since fridy last) procure the Wine & Spike rods you write for, & send them by the first Waggon—as to the other Rods, would rather take the loss on myself, over & above what I could dispose of them for, than you should bear it, by my want of experience in the articles wanted, I gave the letter, to our largest dealer here, to furnish Rods agreeable to the memodm, finding the prices were the same any where, & I sent such as he selected, but he, no doubt, would object, at this late period, to exchange them, they being, no doubt, much rustied & defaced, if not injured—at any event, it would be better to send them down, I could probably dispose of them for something, unless they are too much injured to be worth the transportation—With great respect Yours vy TrulyB. PeytonI have not been able to find—tolerable New England cheese yetB. P.